United States Court of Appeals
                      For the First Circuit


No. 10-2053

                  PEOPLES FEDERAL SAVINGS BANK,

                      Plaintiff, Appellant,

                                v.

                      PEOPLE'S UNITED BANK,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                              Before

                   Torruella, Selya, and Lipez,
                          Circuit Judges.



     Lee Carl Bromberg, with whom Erik Paul Belt, Lori J. Shyavitz,
and McCarter & English LLP, was on brief for appellant.
     David H. Herrington, with whom Lawrence B. Friedman,
Arminda B. Bepko, Cleary Gottlieb Steen & Hamilton LLP, Nicholas B.
Carter, and Todd & Weld LLP, was on brief for appellee.




                        February 10, 2012
            TORRUELLA, Circuit Judge.              Plaintiff-Appellant Peoples

Federal     Savings       Bank      ("Peoples      Federal")       challenges   an

interlocutory order denying its motion to preliminarily enjoin

defendant-appellee People's United Bank ("People's United") from

using the mark "PEOPLES" in the rebranding of several recently

acquired     banks    in     Eastern      Massachusetts.           After   careful

consideration, we conclude that Peoples Federal's motion for a

preliminary injunction was properly denied. Peoples Fed. Sav. Bank

v. People's United Bank, 750 F. Supp. 2d 217 (D. Mass. 2010).                   We

therefore affirm the decision of the district court.

                     I.    Facts and Procedural History

A.   Factual Background

            Peoples       Federal    is   a     community   bank   that    operates

exclusively in Eastern Massachusetts.1               It was chartered in 1888

and became a federally insured savings and loan institution in

1937.     While its headquarters are in Brighton, it has grown over

the years and now operates branches in Allston, Brookline, Jamaica

Plain, Norwood, and West Roxbury.

            Peoples Federal has been using the term "Peoples" in its

name and service marks since 1937 and claims to be the only



1
   As used in this opinion, the term "Eastern Massachusetts" will
refer to the counties of Suffolk, Norfolk, Middlesex, Plymouth,
Barnstable, Bristol, Dukes, Nantucket, Essex, and Worcester east of
the City of Worcester. This definition was provided by Peoples
Federal in its briefing to the Court and used by the district court
in reaching its determination.

                                          -2-
continuous user of the PEOPLES mark for banking services in Eastern

Massachusetts   since       that   time.2      It    owns    six   Massachusetts

registrations for its marks, including PEOPLES, PEOPLES FEDERAL,

and PEOPLES FEDERAL SAVINGS BANK, which were granted on June 15,

2010, the same day Peoples Federal filed suit in this case.                   It

promotes its marks through advertising and marketing efforts,

involvement in community activities, and charitable giving.                  The

bank has attracted media attention and been portrayed favorably in

the press.

           Defendant-Appellee People's United was founded in 1842 in

Bridgeport, Connecticut, and has used the word "People" in its name

for at least eighty years.           The bank was called "People's Bank"

until 2007, when it changed its name to "People's United Bank" in

consideration   of    its    plans   to     expand   beyond    Connecticut   and

distinguish itself from other banks that also use the word "People"

in their titles.     People's United is a full-service, regional bank

with over $22 billion in assets.

           On April 16, 2010, as the result of a competitive bidding

process,   People's     United     acquired     from   the    Federal    Deposit

Insurance Corporation ("FDIC") the deposits and banking operations

of the failed Butler Bank, which had branches in north central



2
  People's United refutes this contention, asserting that at least
four different banks that have names containing the word "People"
have operated branches in the eastern part of the state during the
same time period.

                                      -3-
Massachusetts,        and     Butler     Bank's     subsidiary,      Marlborough

Cooperative,    which       had   branches    in   Marlborough   (collectively,

"Butler").    On the following day (April 17, 2010), People's United

began rebranding all former Butler branches and re-opened them

under its own name. Specifically, it covered or otherwise replaced

exterior signs at the former Butler branches with signs bearing the

name and logo of "People's United Bank." People's United also used

its name and logo to replace the failed bank's interior posters and

brochures, and to publish new marketing materials and newspaper

advertisements for these branches.            Butler's troubles were covered

extensively in the press as the first Massachusetts bank to fail in

sixteen years.        The press also covered the related purchase and

rebranding of all Butler branches by People's United.

B.   Procedural History

           On June 15, 2010, Peoples Federal filed suit against

People's     United     alleging       trademark     infringement,    trademark

dilution, and unfair competition in violation of Section 43(a) of

the Lanham Act, 15 U.S.C. § 1125(a), as well as Massachusetts

statutory and common law.          One month later, on July 15, 2010, after

unsuccessful negotiations with People's United, Peoples Federal

presented its motion for preliminary injunction and temporary

restraining order.          Peoples Federal avered that People's United

proposed to launch the rebranding of its former Butler branches on

July 19, 2010 and that this would cause confusion among Peoples


                                        -4-
Federal's current and potential customers, damaging its goodwill

and threatening irreparable harm to its name recognition in Eastern

Massachusetts.   It therefore sought to enjoin People's United from

rebranding its newly acquired Butler branches -- and any other

branches that it might procure in Eastern Massachusetts -- with the

People's   United   name,   logo   or   other   PEOPLES-formative   marks,

pending adjudication of the parties' rights in the instant suit.

           At an emergency hearing convened on July 16, 2010,

People's United informed the district court that the rebranding of

the former Butler branches had already occurred and had been in

place for the past three months.        Regardless, it agreed to refrain

from taking further action, i.e., make any additional changes to

branch facades or marketing or advertising materials, in the

immediate future.    People's United explained that the July 19 date

must have been based on a misunderstanding because People's United

had no plans to execute any further rebranding on that date.3        Once

satisfied that the status quo would be maintained, the district

court scheduled a status conference and motion hearing for July 29,

2010.   At the motion hearing, the court announced its preliminary


3
   Peoples Federal alleges it first learned that People's United
was moving into its trade area in April of 2010, when People's
United acquired Butler. However, it claims that it was not until
June of that year when it learned, through announcements in the
media, that instead of operating these banks under their previous
names, People's United was planning to convert all of its New
England branches to the "People's United" brand.     It made this
averment, despite the fact that actual rebranding of the Butler
branches had occurred in mid-April, immediately after acquisition.

                                    -5-
findings and invited argument from the parties. On August 9, 2010,

after    considering       the   parties'      written   submissions   and    oral

arguments, the district court issued a memorandum and order denying

Peoples Federal's motion.

              1.    Denial of Preliminary Injunctive Relief

              In assessing Peoples Federal's motion, the district court

weighed       the   four    preliminary        injunction   factors:   (1)     the

plaintiff's likelihood of success on the merits, (2) the likelihood

of irreparable harm, (3) the balance of relevant equities, and (4)

the effect of the court's action on the public interest. See Voice

of the Arab World, Inc. v. MDTV Med. News Now, Inc., 645 F.3d 26,

32 (1st Cir. 2011).         Ultimately, it found against Peoples Federal

on each of these factors.

              As to likelihood of success on the merits, the district

court first rejected Peoples Federal's argument that its PEOPLES

mark    was    entitled    to    a   presumption    of   protectability,     i.e.,

inherent distinctiveness,4 based on its six Massachusetts trademark

registrations.       Peoples Fed. Sav. Bank, 750 F. Supp. 2d at 222.            It

so held in part because Peoples Federal's registration of the mark

was filed on the same day that suit was brought in this case, and



4
   In order for a mark to be eligible for trademark protection, it
must qualify as distinctive, Borinquen Biscuit Corp. v. M.V.
Trading Corp., 443 F.3d 112, 116 (1st Cir. 2006), meaning that
"[the mark] is capable of functioning as a source-identifier of
goods." Boston Duck Tours, LP v. Super Duck Tours, LLC, 531 F.3d
1, 12 (1st Cir. 2008).

                                         -6-
only after People's United had begun its rebranding process in

Massachusetts. The court also considered as relevant the fact that

another   Massachusetts   bank   by   the   name   of   "PeoplesBank"   had

operated as a local bank in Massachusetts since 1885, and had

registered a mark that included the dominant word "Peoples" prior

to Peoples Federal.5      The district court determined that this

registration "substantially outdates Peoples Federal's recent,

litigation-driven registrations."       Id.

           The court nevertheless considered whether, independent of

its Massachusetts registrations, the PEOPLES mark was inherently

distinctive.    It concluded that the PEOPLES mark is properly

classified as "descriptive" rather than "suggestive" because it did

not require a stretch of the imagination to associate the term

"People" with banking services.6        Id. at 223.      In reaching this


5
    On this point, the district court referenced an ongoing
trademark dispute between PeoplesBank and the same defendant-
appellee in this case, People's United. People's United Bank v.
PeoplesBank, No. 08-cv-01858 (Dist. Conn. filed Dec. 8, 2008).
PeoplesBank seeks to enjoin People's United from using its name in
certain parts of Western Massachusetts. The district court denied
preliminary injunctive relief in that case after a six-day
evidentiary hearing, finding that PeoplesBank had failed to
demonstrate a likelihood of consumer confusion.       See 2010 WL
2521069 (D. Conn. June 17, 2010), aff'd, 401 Fed. App'x 607 (2nd
Cir. 2010).
6
    In assessing a mark's distinctiveness, proposed marks are
categorized along a spectrum as "(1) generic (least distinctive),
(2) descriptive, (3) suggestive, (4) arbitrary, or (5) fanciful
(most distinctive)." Boston Duck Tours, LP, 531 F.3d at 12. Marks
classified as suggestive, arbitrary or fanciful are considered
inherently distinctive, whereas descriptive marks are tentatively
considered non-distinctive and can only attain distinctive status

                                  -7-
conclusion, which the district court characterized as "a close

call," it distinguished another district court opinion, Commerce

Bank & Trust Co. v. TD Banknorth, Inc., 554 F. Supp. 2d 77 (D.

Mass.   2008),    in   which   the   word    "Commerce"    was   found    to   be

suggestive in the banking context.           The Commerce Bank & Trust Co.

court had found that, unlike "Commerce," words such as "Community,"

"National,"      and   "Mutual"      are    "descriptive    of    a     specific

characteristic" of a banking institution.           Id. at 84.        Similarly,

the district court in this case concluded that "the term 'Peoples'

is a straightforward way to describe a bank as 'people-oriented.'"

Peoples Fed. Sav. Bank, 750 F. Supp. 2d at 223.            The district court

also concluded that the frequent use of the term "People" in

connection with banking services cuts in favor of defining the mark

as descriptive. See id. (noting that "people" ranks as the twelfth

most commonly used word in bank names on the FDIC's website,

appearing in the names of 159 banks in the United States).

           Having found the mark to be descriptive, the district

court then determined whether the same had acquired secondary

meaning sufficient to entitle it to protection.             The court looked

at the bank's advertising budget, the nature and extent of its

promotion efforts, and evidence of the bank's growth, per this


"upon an affirmative showing of secondary meaning."     Borinquen
Biscuit Corp., 443 F.3d at 116; Equine Techs., Inc. v. Equitech.,
Inc., 68 F.3d 542, 544 (1st Cir. 1995) (merely descriptive terms
generally are not entitled to protection because "they are a poor
means of distinguishing one source of services from another").

                                      -8-
Court's guidance in Boston Beer Company Limited Partnership v.

Slesar Brothers Brewing Company, 9 F.3d 175 (1st Cir. 1993), in

which we listed factors to be taken into account when assessing a

showing of secondary meaning.        See Peoples Fed. Sav. Bank, 750 F.

Supp. 2d at 223-24 (citing Boston Beer Co., 9 F.3d at 181-82).        The

district     court   found   that,    although   Peoples    Federal   had

demonstrated that its mark had acquired secondary meaning within

the neighborhoods where it has branches, it had not done so beyond

those areas. Specifically, although it had developed plans to open

branches in Suffolk, Middlesex, and Norfolk counties, Peoples

Federal had not shown that a substantial portion of the consuming

public in those areas recognized the PEOPLES mark. Its advertising

efforts and community involvement, though significant, were found

to be highly localized within the Boston city limits and nearby

urban areas.     Therefore, the district court concluded that Peoples

Federal's mark was enforceable, but only "within Allston/Brighton,

Brookline, Jamaica Plain, Norwood and West Roxbury . . . [and] not

throughout all of Eastern Massachusetts, or even the rest of

Middlesex, Suffolk and Norfolk counties."        Id. at 224.

           The    district   court   then   evaluated   whether   People's

United's alleged infringing use was likely to result in consumer

confusion.     In finding against Peoples Federal on this point, the

court carefully weighed the eight likelihood-of-confusion factors

established in Pignons S.A. de Mecanique de Precision v. Polaroid


                                     -9-
Corp. (Pignons), 657 F.2d 482, 487 (1st Cir. 1981) (the "Pignons

factors" or "Pignons analysis").7         The court determined that,

although the banks' marks contain the same dominant word, important

differences between the marks, including additional essential words

(such as "Federal" and "United") and visual differences in their

logos "undoubtedly help customers distinguish between the two

banks, thus decreasing the chance of confusion." Peoples Fed. Sav.

Bank, 750 F. Supp. 2d at 225.

           Although the district court considered the similarity of

the services and found that this factor weighed in favor of Peoples

Federal, it also weighed the parties' differing views on whether

the two banks market to the same kinds of retail and commercial

consumers.   It noted that while Peoples Federal emphasizes its

identity as a small neighborhood bank, People's United is a large,

regional bank with numerous branches throughout New England. As to

the   similarity   of   their   advertising,   channels   of   trade   and

prospective customers, the court also determined that because

banking customers "ordinarily gather information before choosing a

bank and make their decision based on substantive factors (other



7
   In Pignons, we stated that when determining whether a putative
infringer's use of a mark is likely to cause consumer confusion, a
court should examine the following factors: "the similarity of the
marks; the similarity of the goods; the relationship between the
parties' channels of trade; the relationship between the parties'
advertising; the classes of prospective purchasers; evidence of
actual confusion; the defendant's intent in adopting its mark; and
the strength of the plaintiff's mark." 657 F.2d at 487.

                                   -10-
than a bank's name)," the likelihood of confusion on those grounds

was minimal, "particularly because the banks [in this case] do not

operate   branches   in   the     same   neighborhoods."      Id.    at   226.

Therefore, the balance of these three factors tipped slightly in

favor of People's United.

            The district court then considered two instances of

alleged confusion cited by Peoples Federal in support of its

motion, both of which stemmed from a Boston Globe article that

discussed a merger between People's United and River Bank, an

entity that operates branches in Essex County.                    Evidence was

presented that Thomas Leecht ("Leecht"), President and CEO of

Peoples Federal, was asked on two separate occasions whether

Peoples Federal (as opposed to People's United) was acquiring River

Bank.8    The district court stated that neither of the reported

incidents    involved     confusion      among     current   or     prospective

customers,   which   indicated      "a   paucity    of   evidence    of   actual

consumer confusion."       Id.9     Nonetheless, it found that because


8
  Leecht stated in an affidavit that several days after the Boston
Globe article appeared, a fellow rotary club member asked him
whether Peoples Federal was purchasing River Bank. Leecht also
reported that, during a sales pitch, a billboard vendor indicated
that he had thought Peoples Federal was acquiring River Bank, but
that he may have been confusing Peoples Federal with another bank.
Peoples Fed. Sav. Bank, 750 F. Supp. 2d at 226.
9
   In doing so, the district court distinguished the present case
from the facts in Commerce Bank & Trust Co., 554 F. Supp. 2d at 86,
where after a merger announcement in the Boston Globe involving the
defendant in that case, the plaintiff received numerous calls and
emails from current customers asking if they could begin depositing

                                     -11-
People's United entered Eastern Massachusetts only a few months

prior, the lack of proof of actual confusion was less salient, and

concluded that the scarcity of such evidence was not in itself

dispositive of Peoples Federal's claim.

            It next determined that Peoples Federal presented no

compelling evidence that People's United acted in bad faith by

adopting the mark "People's United Bank", and that -- to the

contrary -- it had used the word "People's" in its name for

decades, asserting that "its decision to change its name from

'Peoples Bank' [sic] to 'Peoples United Bank' [sic] aimed to avoid,

rather than create, confusion in the market place."10                Id.    It

further    found   credible    People's    United's   contention    that   the

rebranding of the acquired Butler branches was consistent with

standard    practice    in    FDIC-assisted   acquisitions.        The   court

perceived "no intent by Peoples [sic] United to get a free ride off

the good will      of   plaintiff's   mark    or to   confuse   prospective

customers," thus the intent factor weighed in People's United's

favor.    Id. at 227.

            Finally, the district court considered the strength of

the marks.     Per its discussion regarding the lack of inherent



their paychecks at the new branches.
10
   Throughout its opinion, the district court referred to People's
United as "Peoples United." Here we have used the phrasing of the
bank's name in the possessive form, as reflected in the parties'
briefs and the record on appeal.

                                    -12-
distinctiveness of Peoples Federal's mark, the court noted that

"the conceptual strength of the PEOPLES mark is belied by the fact

that 159 banks elsewhere around the country use that mark and many

coexist in the same market areas."    Id.   Although the PEOPLES mark

had developed secondary meaning in the specific neighborhoods in

which Peoples Federal operates, the court found the term to be a

common one in the banking industry as a whole.      Thus, the mark's

lack of inherent conceptual strength tilted this factor in favor of

People's United.   The district court concluded that the balance of

the Pignons factors -- particularly the dissimilarity between the

parties' logos, consumers' tendency to perform research before

selecting a bank, the absence of bad faith, and the scarcity of

evidence of actual confusion -- weighed against a finding of

likelihood of consumer confusion.     The court additionally noted

that

          at least at this stage of the proceedings,
          [Peoples    Federal]   has    not   adequately
          demonstrated that it is likely to succeed on
          the merits of its trademark claim.         If,
          however,   evidence   is   elicited  that   1)
          [People's United] is deliberately encroaching
          into the specific neighborhoods in which
          [Peoples Federal] operates and/or promotes
          itself as "Peoples" (rather than "People's
          United") in an effort to divert [Peoples
          Federal's] customer base and 2) [People's
          United's] actions have caused actual confusion
          among [Peoples Federal's] clientele, the
          [c]ourt would entertain a renewed motion for
          injunctive relief.

Id.


                               -13-
             The district court concluded its analysis by considering

the other three preliminary injunction factors.                 It found that,

because Peoples Federal had failed to make a showing of likelihood

of consumer confusion, it was not at risk of continuing irreparable

harm. Its finding that whatever harm incurred thus far was neither

imminent nor irreparable was buttressed by the fact that People's

United had been using its name to operate former Butler branches

for   more   than    three    months    with    scant   evidence      of   consumer

confusion or Peoples Federal's awareness until June of 2010.                    The

court concluded that, because Peoples Federal had failed to show

both likelihood of confusion and irreparable harm, the balance of

the equities and the analysis of the public interest weighed

against providing injunctive relief.

             This interlocutory appeal ensued.

                                II.    Discussion

             Peoples Federal challenges the district court's denial of

a preliminary injunction on multiple grounds.                The main thrust of

its appeal is that the court imposed an impermissibly high standard

for   establishing     a     likelihood    of   success   on    the    merits    by

improperly weighing the eight Pignons factors for likelihood of

consumer confusion.        As will be discussed below, we hold that the

district     court   acted     within     its   discretion     when    it    denied

injunctive relief based on its appraisal of the evidence and an

accurate application of our case law.


                                        -14-
A.   Preliminary Injunction Standard

            "A preliminary injunction is an extraordinary and drastic

remedy that is never awarded as of right."        Voice of the Arab

World, Inc., 645 F.3d at 32 (citations and internal quotation marks

omitted).    In order for a court to grant this type of relief, a

plaintiff "must establish [1] that he is likely to succeed on the

merits, [2] that he is likely to suffer irreparable harm in the

absence of preliminary relief, [3] that the balance of equities

tips in his favor, and [4] that the injunction is in the public

interest." Id. (quoting Winter v. Natural Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008)). Generally, "[w]hile all these factors must

be weighed, the cynosure of this four-part test is . . . the

movant's likelihood of success on the merits."     Borinquen Biscuit

Corp., 443 F.3d at 115.    In a trademark case, "[t]he importance of

that inquiry is magnified . . . because the resolution of the other

three factors will depend in large part on whether the movant is

likely to succeed in establishing infringement."         Id. ("This

emphasis on likelihood of success is fully consistent with the

tenet that, as a matter of public policy, trademarks should be

protected against infringing uses.").11


11
   We recently noted that this Court has in the past employed a
presumption that irreparable harm can be assumed "if a trademark
holder demonstrates a likelihood of success in establishing
infringement." Mercado-Salinas v. Bart Enters. Int'l, Ltd., No.
10-2359, 2011 WL 6350535, at *6 n.7 (1st Cir. Dec. 20, 2011). We
reiterate here that there is a looming question as to whether this
presumption can co-exist with the Supreme Court's recent holding in

                                 -15-
             The district court's conclusions regarding these factors

and   its    determinations   as   to   their    relative    weight   deserve

considerable deference on appeal.          Id. at 116.      Accordingly, the

grant or denial of a preliminary injunction is reviewed for abuse

of discretion.     United States v. Weikert, 504 F.3d 1, 6 (1st Cir.

2007).      "Within that framework, findings of fact are reviewed for

clear error and issues of law are reviewed de novo."             Boston Duck

Tours, LP, 531 F.3d at 11.         In other words, the Court "will set

aside a district court's ruling on a preliminary injunction motion

only if the [district] court clearly erred in assessing the facts,

misapprehended the applicable legal principles, or otherwise is

shown to have abused its discretion."           Id. (quoting Wine & Spirits

Retailers, Inc. v. Rhode Island, 418 F.3d 36, 46 (1st Cir. 2005)).




eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 392-93, 394 (2006)
(holding in a patent case that district courts may not "replace
traditional equitable considerations with a rule that an injunction
automatically follows a determination that a copyright has been
infringed," and requiring courts to exercise their discretion
"consistent with traditional principles of equity, in patent
disputes no less than in other cases governed by such standards").
See also Voice of the Arab World, Inc., 645 F.3d at 31 (concluding
that the principles of eBay applied to a request to preliminarily
enjoin alleged trademark infringement, but declining to decide
whether such principles precluded the court of appeals from
presuming irreparable harm). Since Peoples Federal was unable to
establish a likelihood of consumer confusion, i.e., a likelihood of
success on the merits of its trademark infringement claim, the
district court in this case did not reach the question whether it
could presume irreparable harm, and we need not do so here.

                                    -16-
            We turn now to Peoples Federal's challenges on appeal,

all   of   which   center      on   the   first   factor   in    the   preliminary

injunction analysis: likelihood of success on the merits.

B.    Likelihood of Success on the Merits

            In order for a party to succeed on a claim of trademark

infringement,      it   must    demonstrate       that   (1)    its    mark   merits

protection and (2) the allegedly infringing use is likely to result

in consumer confusion.         Borinquen Biscuit Corp., 443 F.3d at 116.

"We have interpreted 'likely confusion' to mean 'more than the

theoretical possibility of confusion.'" Boston Duck Tours, LP, 531
F.3d at 12 (quoting Int'l Ass'n of Machinists & Aerospace Workers,

AFL–CIO v. Winship Green Nursing Ctr., 103 F.3d 196, 200 (1st Cir.

1996)).    This means "the allegedly infringing conduct must create

'a likelihood of confounding an appreciable number of reasonably

prudent purchasers exercising ordinary care.'" Id. (quoting Int'l

Ass'n of Machinists, 103 F.3d at 201).

            As conveyed by the district court, we have enumerated

eight factors to guide the inquiry into likelihood of confusion:

            [1] the similarity of the marks; [2] the
            similarity of the goods; [3] the relationship
            between the parties' channels of trade; [4]
            the   relationship   between   the   parties'
            advertising; [5] the classes of prospective
            purchasers; [6] evidence of actual confusion;
            [7] the defendant's intent in adopting its
            mark; [8] and the strength of the plaintiff's
            mark.




                                          -17-
Pignons, 657 F.2d at 487; accord Astra Pharm. Prods., Inc. v.

Beckman Instruments, Inc., 718 F.2d 1201, 1205 (1st Cir. 1983). "A

proper analysis takes cognizance of all eight factors but assigns

no single factor dispositive weight." Borinquen Biscuit Corp., 443
F.3d at 120.    See also Beacon Mut. Ins. Co. v. OneBeacon Ins. Grp.,

376 F.3d 8, 15 (1st Cir. 2004) ("Courts may consider other factors

and may accord little weight to factors that are not helpful on the

particular facts of a case.").      Further, "[b]ecause likelihood of

confusion is a factbound inquiry, appellate review of a trial-level

finding on that issue is for clear error."             Borinquen Biscuit

Corp., 443 F.3d at 120.

          The    court   below   applied   this   eight-factor   test   and

concluded that, on the whole, the evidence weighed against a

finding that People's United's use of the PEOPLES mark was likely

to cause consumer confusion.      Peoples Federal attacks the district

court's determination on various grounds, all of which we find

unpersuasive.     We consider each in the order presented to us on

appeal.

          1.    Actual Confusion and the Defendant's Intent

          We first evaluate Peoples Federal's related arguments as

to the sixth and seventh factors in the Pignons analysis: evidence

of actual confusion and the defendant's intent in adopting the

PEOPLES mark.




                                   -18-
                     a.     Actual Confusion

            Peoples Federal argues that the district court erred by

requiring proof of actual confusion.                 It posits that, "[w]hile

evidence of actual confusion is 'often deemed the best evidence of

possible future confusion,' proof of actual confusion is not

essential to finding likelihood of confusion."                         Id. (quoting

Attrezzi, LLC v. Maytag Corp., 436 F.3d 32, 40 (1st Cir. 2006)).

It also emphasizes that because People's United and Peoples Federal

had only co-existed in Eastern Massachusetts for a short period of

time, evidence of actual confusion could not be expected.                   See id.

at 121 ("Historically, we have attached substantial weight to a

trademark holder's failure to prove actual confusion only in

instances in which the relevant products have coexisted on the

market for a long period of time.").                Peoples Federal notes that

the   relevant    injury     in    the   likelihood       of   confusion   analysis

includes loss of goodwill and control of the mark, and is not

limited   to    whether     confusion      caused    an    actual   diversion    of

customers or lost sales.          See Beacon Mut. Ins. Co., 376 F.3d at 10,

15 (the relevant commercial injury for purposes of § 43(a) of the

Lanham    Act    includes    not    only    loss    of    sales   to    actual   and

prospective buyers, but also harm to the trademark owner's goodwill

and reputation).

            Peoples Federal's argument is a red herring.                     It is

patently clear from a balanced reading of the district court's


                                         -19-
opinion that it only considered confusion regarding current or

prospective buyers as one in a series of factors.         Indeed, after

noting that evidence of actual confusion was limited in this case,

the court went on to state that "the scarcity of such evidence

[was] not in itself dispositive of plaintiff's claim,"           Peoples

Fed. Sav. Bank, 750 F. Supp. 2d at 226 (citing to relevant case

law), and acknowledged that People's United had entered Eastern

Massachusetts only a few months prior.         The district court then

continued to weigh the remaining Pignons factors before reaching

its determination.

            While it is true that evidence of actual confusion is not

a prerequisite for a finding of likelihood of confusion, courts may

still weigh evidence presented on this factor as part of their

balanced analysis.   See, e.g., Beacon Mut. Ins. Co., 376 F.3d at 16

(noting that, although "other persons might be relevant if their

confusion threatens the commercial interests" of the mark's owner,

"[a]ctual and potential customers . . . are the most obvious

'relevant    persons'"   in   a   likelihood   of   confusion   analysis)

(citation and quotation marks omitted).        There is no error of law

here, and the court's assessment of the evidence was not clearly

erroneous.12


12
   Notably, the only other evidence presented by Peoples Federal
in support of a finding that actual confusion weighed in its favor
was an online poll conducted by "Banker & Tradesman" related to the
litigation between PeoplesBank and People's United. The poll was
conducted over the course of a week and purportedly resulted in

                                   -20-
                    b.   People's United's Intent in Adopting the Mark

          Peoples Federal argues that the district court erred by

requiring evidence of deliberate encroachment (or bad intent) to

divert Peoples Federal's customers. It points out that "[e]vidence

of bad intent, . . . while potentially probative of likelihood of

confusion, is simply not required in a trademark infringement case;

moreover, 'a finding of good faith is no answer if likelihood of

confusion is otherwise established.'"        Star Fin. Servs., Inc. v.

AASTAR Mortg. Corp., 89 F.3d 5, 11 (1st Cir. 1996) (quoting

President & Trs. of Colby Coll. v. Colby Coll.-N.H., 508 F.2d 804,

811-12 (1st Cir. 1975)).           However, in this case -- as noted

throughout   this   opinion   --    likelihood   of   confusion   was   not

"otherwise established."      In addition, although bad intent is "not


almost eighty percent of respondents choosing "Yes, the two banks
names are too similar", to the question "Will PeoplesBank be
successful in its legal fight with People's United?"      Peoples
Federal contends that this shows the public would be confused by
the presence of another "Peoples" bank in Massachusetts.

    Putting aside the fact that the referenced poll used loaded
questions to require predictions as to a litigation that is not
related to the present case, thus undercutting its accuracy and
relevance, we do not think the district court committed error, let
alone clear error, by not referencing this poll in its opinion
because its findings were adequately supported by other evidence.
This "proof" of potential confusion is not strong enough that we
would set aside the lower court's finding as clear error for
failure to consider the same.      Cf. Boston Athletic Ass'n v.
Sullivan, 867 F.2d 22, 31 (1st Cir. 1989) (where plaintiffs' other
evidence of confusion was sufficiently strong, lack of survey data
as to public knowledge regarding the source of the goods in
question did not fatally undercut plaintiffs' claims, as "[they]
were not bound to a particular form of evidence" to prove
confusion).

                                    -21-
required" for a finding of trademark infringement, the defendant's

intent in adopting the mark is an appropriate consideration in the

court's assessment of whether the public is likely to be confused

about the actual source of the goods or services at issue.          See,

e.g., Boston Duck Tours, LP, 531 F.3d at 30 (absence of bad faith

weighed   against    a   finding   of     infringement);   Volkswagenwerk

Aktiengesellschaft v. Wheeler, 814 F.2d 812, 819 (1st Cir. 1987)

(noting as relevant to infringement analysis that, while evidence

did not indicate an intent to deceive customers, it did indicate

that defendant chose "Beetle" mark "not independently, but with an

intent to benefit from [the plaintiff's] reputation").          Here, the

defendant created its mark and logo years before it entered the

Eastern Massachusetts market.

                    c.   Application of a "Heightened" Standard for
                    Likelihood of Confusion

          Peoples Federal contends that the district court erred by

requiring proof of actual confusion, actual loss of business, and

bad intent, thereby applying an improperly high standard for

likelihood of success on the merits. Peoples Federal points to the

district court's statement at the end of its likelihood of success

analysis to support its position.          The district court indicated

that "at least at this stage of the proceedings, the plaintiff

ha[d] not adequately demonstrated it [would be] likely to succeed

on the merits of its trademark claim."       Peoples Fed. Sav. Bank, 750
F. Supp. 2d at 227.      In particular, the district court stated it

                                   -22-
"would    entertain       a   renewed        motion      for   injunctive        relief"   if

evidence was elicited of (1) deliberate encroachment into specific

neighborhoods where Peoples Federal operates and of (2) People's

United's actions having caused actual confusion among Peoples

Federal's clientele.            Id.     Peoples Federal argues this language

confirms    that    the       district       court    required      more    than      a   mere

likelihood of confusion, and that it found against the grant of a

preliminary injunction because Peoples Federal failed to present

proof of these two factors.                 We are not persuaded.

               Peoples Federal reads more into the district court's

words than is warranted.                The district court's findings as to

likelihood of confusion were supported by the record before it,

which    included       scant    evidence      of     actual    confusion,        a   proper

consideration of People's United's intent in adopting the mark, and

a   thorough     analysis       of    six    other       factors.    These       additional

expressions were only an attempt to clarify to the parties the

court's willingness to consider future motions for injunctive

relief if it were given a more developed record.

               We also reject Peoples Federal's related contention that

the district court applied an improperly high standard as to

likelihood of confusion because it indicated that in a trademark

infringement case the plaintiff carries "a considerable burden" to

show    "not     just    a    'possibility          of     confusion'      but    rather     a

'substantial likelihood of confusion.'"                         Id. at 224 (emphasis


                                             -23-
added) (quoting Bear Republic Brewing Co. v. Cent. City Brewing

Co., 716 F. Supp. 2d 134, 140 (D. Mass. 2010)).         The district

court's consideration of the actual confusion factor did not amount

to a requirement "to prove an iron-clad, sure-bet likelihood of

confusion," as characterized by Peoples Federal.        The district

court accurately framed the plaintiff's burden, see, e.g., Star

Fin. Servs., Inc., 89 F.3d at 10 ("We require evidence of a

substantial    likelihood   of     confusion   --    not   a    mere

possibility . . .") (internal quotation marks omitted), and --

after an appraisal of Peoples Federal's slim proffer of evidence --

determined, in its discretion, that the proffered evidence was

insufficient to support a finding of likelihood of confusion.

          2.   Similarity of the Marks

          Peoples Federal argues that the district court erred by

engaging in a side-by-side comparison of the banks' respective

logos, and that it gave too little weight to the use by both banks

of the same dominant word in its similarity-of-the-marks analysis.

However, as Peoples Federal recognizes, "[s]imilarity is determined

on the basis of the total effect of the designation, rather than a

comparison of the individual features."    Volkswagenwerk, 814 F.2d

at 817 (quoting Pignons, 657 F.2d at 467).          Accordingly, the

district court took a holistic approach in assessing the parties'

marks, considering their "sight, sound and meaning," and finding

important differences.   Peoples Fed. Sav. Bank, 750 F. Supp. 2d at


                                 -24-
225 (quoting Boustany v. Boston Dental Grp., Inc., 42 F. Supp. 2d
100, 107 (D. Mass. 1999)).   Specifically, the district court noted

that People's United's mark contains the equally prominent word

"United" and that its logo uses a red and blue color scheme, as

well as a red orbit icon that encircles both the words "People's"

and "United."   Id.   Meanwhile, Peoples Federal uses a green color

scheme, with a yellow horizontal line separating the word "Peoples"

from "Federal Savings Bank."     Id.   The district court concluded

that "[a]lthough the banks' marks contain the same dominant word,

the visual differences in their logos neutralize[d] this factor."

Id.

          Contrary to Peoples Federal's contentions, the court's

conclusion is supported by our case law.        See Int'l Ass'n of

Machinists, 103 F.3d at 204 ("otherwise similar marks are not

likely to be confused if they are used in conjunction with clearly

displayed names, logos or other source-identifying designations");

Pignons, 657 F.2d at 487 (same); cf. Beacon Mut. Ins. Co., 376 F.3d

at 9-10, 18 (factfinder could reasonably find total effect of marks

to be similar where, in addition to sharing "the[ir] most salient

word", marks also shared "the[ir] only pictorial element," an image

of a lighthouse).13    In addition, as will be discussed in our


13
   On this ground we must reject the related contention by Peoples
Federal that the district court abused its discretion or otherwise
committed clear error because it did not give greater weight to its
own finding that the banks' marks were "often abbreviated" to
simply "Peoples". Evidence of name abbreviation by both banks was

                                -25-
assessment   of   the   appellant's   strength-of-the-marks   arguments

infra, the district court did not commit error in determining that

the word "Peoples" was descriptive, rather than suggestive, and

that determination cuts in favor of its finding against Peoples

Federal on the similarity factor.        See, e.g., Boston Duck Tours,

LP, 531 F.3d at 29 (finding "Boston Duck Tours" and "Super Duck

Tours" dissimilar despite both parties' use of same dominant word;

emphasizing that "[e]ven if elements of each party's mark overlap,

or are visually similar, the marks as a whole may still create a

distinct commercial impression, especially if the similarities are

limited to generic or descriptive elements"); see also First Sav.

Bank, F.S.B. v. First Bank Sys., Inc., 101 F.3d 645, 655 (10th Cir.

1996) ("When the primary term is weakly protected to begin with,

minor alterations may effectively negate any confusing similarity

between the two marks.").




scant.   The record reflects that most instances of curtailment
occurred within contextual marketing materials where phrases such
as "It's Possible at People's" were used in conjunction with the
respective bank's full name and logo.

   We also reject the argument that a special rule should apply in
cases involving banks where a dominant word is alleged to cause
confusion.   Peoples Federal provides no legal support for this
proposition; it merely cites district court decisions involving
banks where the facts supported a finding of likelihood of
confusion.   People's United found just as many cases involving
banks that reached the opposite outcome. The question is one of
fact, Borinquen Biscuit Corp., 443 F.3d at 120, and no clear error
is displayed here.

                                  -26-
            3.    Similarity of the Services

            Peoples Federal contends that because the district court

found that "[t]he parties offer essentially identical retail and

commercial banking services," and this factor weighed in favor of

People's United, Peoples Fed. Sav. Bank, 750 F. Supp. 2d at 225,

the court's overall conclusion should have also cut in its favor.

Once again, Peoples Federal misconstrues the applicable legal

standard.    A proper analysis of the eight elements that guide the

likelihood       of   confusion   inquiry    "assigns      no    single     factor

dispositive weight."        Borinquen Biscuit Corp., 443 F.3d at 120.

The court committed no abuse of discretion by considering the

evidence on each of the remaining factors as part of its overall

determination.

            4. Relationship Between the Parties' Advertising and
            Channels of Trade, and the Classes of Prospective
            Customers

            After     considering    these    three   interrelated         factors

together, see Beacon Mut. Ins. Co., 376 F.3d at 19, the district

court   noted     differences     between    the   scope    of    the     parties'

businesses and found that customers were unlikely to be confused

because of the level of care they ordinarily would employ before

choosing a bank. It ultimately decided that "even if the two banks

attract the same clientele, the likelihood of confusion is minimal,

particularly because the banks do not operate branches in the same

neighborhoods."       Peoples Fed. Sav. Bank, 750 F. Supp. 2d at 226.


                                     -27-
            Peoples Federal attacks this finding on the ground that

the difference between the banks in this case -- i.e., the fact

that   Peoples     Federal       is   a     small,   neighborhood      bank,    whereas

People's    United    is     a    large,      regional   bank    --    augments     the

likelihood of reverse confusion.               See, e.g., Visible Sys. Corp. v.

Unisys Corp., 551 F.3d 65, 72 (1st Cir. 2008) (explaining that

"under a reverse confusion theory, customers purchase the senior

user's goods under the misimpression that the junior user is the

source of the senior user's goods" and that harm may occur if "the

junior user saturates the market and overwhelms the senior user,"

affecting    the    value    of       the    trademark   and    the    senior   user's

business);    see    also    Attrezzi,         LLC, 436 F.3d      at   40   ("[T]he

relatively greater strength of a junior user . . . may hurt, rather

than help, its defense.") (internal quotation marks omitted).

Notwithstanding, we have held that "[t]here is no actionable

reverse confusion in the absence of a showing of likely confusion

as to source or sponsorship," Visible Sys. Corp., 551 F.3d at 72,

and all of the other factors considered by the district court in

this case weighed against such a finding.

            In addition, contrary to the appellant's contention, the

district court's conclusion that customers would not likely be

confused between the banks because banking customers "ordinarily

gather information before choosing a bank and make their decision

based on substantive factors (other than a bank's name),"                       Peoples


                                            -28-
Fed. Sav. Bank, 750 F. Supp. 2d at 226, is supported by expert

testimony on the record, and Peoples Federal fails to articulate

how this conclusion constitutes either a legal or a factual error.

Our Circuit's precedent indicates that "any meaningful inquiry into

the    likelihood     of   confusion    necessarily    must     replicate   the

circumstances in which the ordinary consumer actually confronts (or

probably will confront) the conflicting mark."                Int'l Ass'n of

Machinists, 103 F.3d at 201.       The parties have not pointed to, nor

have we found, case law in our Circuit interpreting the level of

care to which we may hold an ordinary consumer in the banking

sector. However, other circuits examining the subject have reached

conclusions similar to that reached by the district court in this

case.    See, e.g., First Nat. Bank in Sioux Falls v. First Nat.

Bank, S.D., 153 F.3d 885, 889-90 (8th Cir. 1998) (validating lower

court's holding that "consumers tend to exercise a relatively high

degree of care in selecting banking services" and recognizing that

"other courts have determined there to be minimal or no likelihood

of confusion even where the names of financial institutions share

the same dominant terms"); First Sav. Bank, F.S.B., 101 F.3d at 653

(no likelihood of confusion between "FirstBank" and "First Bank

System" service marks where bank logos were visually distinct); Sun

Banks of Fla., Inc. v. Sun Fed. Sav. & Loan, 651 F.2d 311, 319 (5th

Cir.    1981)   (no   likelihood   of    confusion    between    "Sun   Federal

Savings" and "SunBanks" service marks); First Bank v. First Bank


                                       -29-
Sys., Inc., 909 F. Supp. 657, 661 (S.D. Iowa 1995) (confusion

between names "First Bank" and "First Bank Iowa" is reasonably

manageable such that equities weigh against permanent injunction),

aff'd, 84 F.3d 1040 (8th Cir. 1996).      We do not in this case adopt

a categorical rule for banking cases, but merely hold that the

record supports the district court's conclusion as to the level of

care that could be presumed, and this was not in itself an abuse of

discretion. See Boston Athletic Ass'n, 867 F.2d at 30 (noting that

"[d]istinctions based on expertise can be useful in analyzing

likelihood of confusion"); Astra Pharm. Prods., Inc., 718 F.2d at

1206 ("[T]here is always less likelihood of confusion where goods

are expensive and purchased after careful consideration.").

           5.   Strength of the Marks

           Peoples Federal argues that the district court erred by

not enjoining People's United's use of the PEOPLES mark within the

trade area when it concluded that the mark had acquired secondary

meaning.   Alternatively, Peoples Federal contends the court erred

by   classifying   the   PEOPLES   mark   as   descriptive   rather     than

suggestive, and by not ascribing inherent distinctiveness to the

mark by virtue of Peoples Federal's trademark registrations.

           First, the fact that the district court found the mark to

be   protectable    in   a   particular   trade     area   (i.e.,   within

Allston/Brighton,    Brookline,    Jamaica     Plain,   Norwood   and   West

Roxbury) does not itself entitle Peoples Federal to a preliminary


                                   -30-
injunction, particularly when it has not been able to prove a

likelihood of confusion, Borinquen Biscuit Corp., 443 F.3d at 116,

and   established   the   other   three   factors   in   the   preliminary

injunction analysis, Voice of the Arab World, Inc., 645 F.3d at 32.

            Second, the district court's determination as to whether

a term is generic, descriptive, or inherently distinctive is a

question of fact.     Boston Beer Co., 9 F.3d at 180.           So is the

question whether a mark has acquired secondary meaning.              Id.

"Accordingly, the district court's findings on both of these

questions are subject to review only for clear error," a hurdle

that is "quite high."     Id. (quoting Lenn v. Portland Sch. Comm.,

998 F.2d 1083, 1087 (1st Cir. 1993)) (internal quotation marks

omitted).    Peoples Federal simply fails to overcome this obstacle

on appeal; it offers nothing more than a difference of opinion as

to the district court's conclusions on the record, which we believe

were reasonably reached.

            Peoples Federal suggests that, in reaching its conclusion

that the mark lacked inherent conceptual strength, the district

court improperly relied on uses of the PEOPLES-formative mark which

were outside of the relevant trade area.      We hold that the district

court did not commit legal error on this ground.          As a threshold

matter, the court found that "159 banks elsewhere around the

country use [the PEOPLES mark] and many coexist in the same market

areas."   Peoples Fed. Sav. Bank, 750 F. Supp. 2d at 227 (emphasis


                                   -31-
added).     Specifically, the district court found that "four other

banks in Eastern Massachusetts have used marks which include the

word 'People'."        Id. at 222.        "Although those banks were not

located in the same neighborhoods as the Peoples Federal branches

(which are primarily in Suffolk County)," the court found "their

use of the mark casts doubt on its inherent distinctiveness."            Id.

It is therefore misleading for Peoples Federal to contend that the

district court went beyond the relevant market area in reaching its

conclusions.

            Furthermore, in assessing the strength of the plaintiff's

mark, the district court may analyze both its conceptual and

commercial strength.         Boston Duck Tours, LP, 531 F.3d at 16-17.

Accordingly, the district court here concluded that the mark was

descriptive, in part because it was frequently used in the banking

industry as a whole.      See Peoples Fed. Sav. Bank, 750 F. Supp. 2d

at 227 ("Although the PEOPLES mark has developed a secondary

meaning in the specific neighborhoods [where] Peoples Federal

operates, the term is a common one in the banking industry as a

whole.").       This    is     not   an   improper   consideration      in   a

distinctiveness analysis.        See 2 J. Thomas McCarthy, McCarthy on

Trademarks     and   Unfair     Competition    §   11:69   (4th   ed.   2011)

[hereinafter, McCarthy] ("If others are in fact using the term to

describe their goods or services, an inference of descriptiveness

can be drawn . . . . 'If [a word or syllable] has been frequently


                                     -32-
[used in similar merchandise], the inference is warranted that it

is not purely arbitrary; that it would be likely to be understood

by purchasers as identifying or describing the merchandise itself,

rather than the source thereof and hence as having little or no

trademark significance.'" (quoting Shoe Corp. of Am. v. Juvenile

Shoe Corp., 266 F.2d 793, 796 (Cust. & Pat. App. 1959)).

              Finally, Peoples Federal argues that the district court

failed to give proper presumptive weight to its six Massachusetts

trademark registrations.         See Mass. Gen. Laws ch. 110H, § 5(b)

(registration of a mark in Massachusetts is, "when introduced in

any action, prima facie evidence of the registrant's exclusive

right to use the registered mark in [the] commonwealth on goods or

services specified in the registration").          Peoples Federal argues

that this statutory provision shifted the burden to the accused

infringer (here, People's United) to prove descriptiveness.           See 3

McCarthy § 22:1 (where state law indicates registration is prima

facie evidence of ownership and validity of the mark, "[t]he burden

is on the challenger to rebut the presumption of validity").

However, even if such a presumption applies in these circumstances

(a matter on which we take no view), a fair reading of the record

supports the district court's finding that there was sufficient

evidence to rebut such a presumption.        Principally, the fact that

another Massachusetts bank (PeoplesBank) had already registered a

mark   that     includes   the   dominant   word   "Peoples,"   and   which


                                    -33-
"substantially outdates" Peoples Federal's registrations, directly

controverts the proposition that the registration is valid.                    This,

in   addition    to       other   evidence   that     belied   Peoples    Federal's

contention of senior usage, i.e., prior use of the PEOPLES mark by

other    banks       in    the    area,    supported     the   district     court's

determination.        There was therefore no clear error in the court's

assessment that the state registration was not presumptively valid

and, hence, that the mark was not inherently distinctive.

                                  III.    Conclusion

              We find that the district court did not err in its

assessment of the record; nor did it misapprehend applicable legal

principals      or    otherwise     abuse    its    discretion.        Because   its

determinations as to likelihood of success on the merits were

correctly reached, we reject Peoples Federal's alternative argument

that    the    district      court's      erroneous    findings   on     the   first

preliminary injunction factor improperly colored its conclusions as

to the other three.

              For the foregoing reasons, we affirm the district court's

denial of preliminary injunctive relief.

              Affirmed.




                                          -34-